DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201710581580.1, filed on 17 July 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 October 2019 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the liquid inlet" in line 3.  There is insufficient antecedent basis for this limitation in the claim, as parent claim 1 refers to two liquid inlets, making it unclear which liquid inlet is being referred to by claim 4. Correction is required. Claims 5-6 are rejected due to its dependency on rejected claim 4.
Claim 5 recites the limitation “the liquid spraying pipe” in line 1.  There is insufficient antecedent basis for this limitation in the claim, as parent claim 1 refers to two liquid spraying pipes, making it unclear which liquid spraying pipe is being referred to by claim 5. Claim 6 is rejected due to its dependency on rejected claim 5. Correction is required.
Claim 7 recites the limitation “two bidirectional propellers" in line 3.  There is insufficient antecedent basis for this limitation in the claim, as claim 1 only discloses a single bidirectional propeller, making unclear whether the propellers of claim 7 relate to that of claim 1, or how they are related. Correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 100894215 B1, machine translation, original figures) in view of Leister (US 3269708 A) and Dertmann et al (WO 9604220 A1, machine translation, original figures), hereinafter Dertmann.
Regarding claim 1, Kim teaches a double hopper fertilizer distributor (Title), which as shown in Fig. 2 comprises a hopper 10 with an open top (a body having a material inlet, the material inlet is located in the middle of the top of the body), and two outlets 13a (two material outlets disposed at the bottom of the body, one of the two material outlets is adjacent to a first end of the body and the other one of the two material outlets is adjacent to a second end of the body; English translation lines 288-289). Kim further teaches a bidirectional screw 19 (a bidirectional propeller provided in the body and extending along a length direction of the body; English translation line 242), comprising screw shaft 19a (a rotating shaft; English translation line 355) and a screw blade 19b formed to be inclined in both directions on the outer periphery of the screw shaft (a first shaft section and second shaft section… discharges materials toward a second end of the rotating shaft; English translation lines 355-356). Kim further teaches a second pulley (13e) receiving the rotational force of a first pulley (13d) to rotate the first two-way screw (and a driving assembly connected to the rotating shaft; lines 247-248). Kim does not teach the presence of liquid inlets or exhaust gas outlets disposed at the top of the body or a heat preservation chamber.
Leister teaches a continuously operating machine for mixing and/or reacting materials (Title), shown in Fig. 1 to include a screw conveyor 3 with fluting 2, inlets for mixing components c and d and outlet e (Col. 1 lines 53-59). Leister further teaches in Fig. 4 a gas outlet f and an inlet for condensates of 
It would have been obvious to one of ordinary skill to have modified the distributor of Kim to include exhaust gas outlets and liquid inlets between the material inlets and outlets as taught by Leister, with the predictable benefits of allowing for liquids to be directly added to the mixture during the mixing process, enabling reactions with liquid reactants; and of letting unwanted gaseous products of reactions in the mixture to exit the mixer, as well as allowing air to be displaced from the mixer as reagents are added to the mixer. The Examiner notes that as Leister teaches adding a gas outlet and liquid inlet between the material inlet and outlet, as Kim contains two material outlets, it would be further obvious to one of ordinary skill to add a liquid inlet and exhaust gas outlet between the material inlet of Kim and each of the two material outlets, reading on two liquid inlets and two exhaust gas outlets disposed at the top of the body, where one of the two liquid inlets is located at a first side of the material inlet and the other one of the two liquid inlets is located at a second side of the material inlet, and where one of the two exhaust gas outlets is located at the first side of the material inlet and the other one of the two exhaust gas outlets is located at the second side of the material inlet.
	Dertmann teaches a process and device for treating organic biological residues (Title), where in Fig. 1 is shown solids reactor 01 in which material is circulated by several screw conveyors 16 [0041]. Dertmann further teaches a heat exchanger 02, mounted inside the reactor (heat preservation chamber provided inside a side wall of the body; [0044]). The Examiner notes that while Dertmann does not label such, the heat exchanger is drawn with two pipes protruding from the heat exchanger out of the reactor, where one of ordinary skill would recognize one to be a liquid inlet and one to be a liquid outlet, reading on wherein the heat preservation chamber has a heat preservation liquid inlet and a heat preservation liquid outlet. 

The Examiner notes that although modified Kim does not disclose the apparatus is used to decompose rare earth concentrate ore, the intended use recited in the instant claim preamble has been considered but is not deemed to impart patentable weight to the claimed invention.  As such, modified Kim appears to teach all of the structural limitations of the claim and would be expected to be fully capable of performing the intended use of decomposing ore, absent any clear and convincing evidence and/or arguments to the contrary.  
Regarding claim 2, Kim shows in Fig. 2 that the material outlets are mounted opposite each other along the length direction of the body relative to the location of the material inlet port. 
Leister teaches the liquid inlets and gas outlets to be located on the top of the mixer along the length direction of the body as seen in Fig. 4, and as Leister was incorporated into the disperser of Kim to add a liquid inlet and exhaust gas outlet on either side of the material inlet, this arrangement would result in wherein with respect to the material inlet, the two liquid inlets and two exhaust gas outlets are arranged opposite to each other along the length direction of the body.
Regarding claim 3, Leister teaches in Fig. 4 a gas outlet f and an inlet for condensates of vapors or other liquids required g (liquid inlet and gas outlet disposed at the top of the body; Col. 2 lines 4-10). The Examiner notes that as Fig. 4 is taught to be another embodiment for sections of the body of the mixing machine (Col. 2 lines 4-5), and teaches material to flow from left to right relative to Fig. 1, gas outlet f is understood to be closer to material inlet c than liquid inlet g, as outlet f lies to the left of inlet g. As Kim was modified to incorporate a pair of liquid inlets and exhaust gas outlets, with one on either  wherein the liquid inlet is located between the material inlet and the exhaust gas outlet, and is closer to the material inlet than the exhaust gas outlet.
Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Leister and Dertmann as applied to claim 1, and further in view of Fisher (US 4483625 A) and Spray Nozzles.
Regarding claim 4, Leister teaches liquid inlets g for supplying liquid components (Col. 2 lines 4-10), and teaches mixing of liquid and solid components (Col. 1 lines 11-13), but Kim in view of Leister and Dertmann does not teach wherein liquid spraying pipes are connected to the liquid inlets. 
Fisher teaches a continuous solid particulate mixer conveyor having variable capacity (Title), where Fig. 4 shows an embodiment of the mixer where material inlets 41 and 42 contain spray bars 46 and 48 respectively, and spray bar 46 is shown in Fig. 5 to extend across the width of the mixer, where it would be understood by one of ordinary skill that the similar spray bar 48 shown in Fig. 4 would have the same orientation (two liquid spraying pipes, each of which is horizontally disposed at an upper portion in the body; Col. 5 lines 45-50). 
Spray Nozzles teaches a pair of wide spray angle nozzles mounted on a spray bar (page 44), and teaches that droplets fall uniformly while only requiring pressures of as little as 0.5 psi (page 43). 
It would have been obvious to one of ordinary skill to have modified the two liquid inlets of the distributor of modified Kim to include liquid spraying pipes as taught by Fisher, with the benefit of introducing liquid evenly across the width of the mixer, better mixing the liquids and solids of modified Kim. It would have been further obvious to use a spray bar comprising a pair of wide spray angle nozzles as taught by Spray Nozzles, to incorporate the uniform distribution of spray droplets taught by Spray Nozzles, with the predictable benefit of better distributing the liquid material across the space of the mixer, enhancing the mixing efficiency of the apparatus, while also requiring very little water pressure.

	Regarding claim 6, Spray Nozzles teaches the spraying nozzles to be distributed at a lower portion of the liquid spraying pipe (page 44).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Leister, and Dertmann as applied to claim 1 above, and further in view of Gu (KR 20130100477 A, machine translation, original figures).
Regarding claim 7, Kim teaches use of a single bidirectional propeller that discharges materials towards each end of the apparatus (English translation lines 242, 355-356), and Leister teaches mixing of liquid and solid components (Col. 1 lines 11-13), however Kim in view of Leister and Dertmann does not teach the presence of two propellers.
Gu teaches an agitator for a food waste disposal unit (Title), comprising a first stirring blade unit 20, a forward spiral 21, and reverse spiral 22 [0022], and a second stirring blade unit 40 comprising reverse agitating blades 41 and forward spiral stirring blades 42 [0024] where their shafts 10 and 30 are mounted in parallel [0020]. Gu further teaches the section of opposite pitched spirals 22 and 42 at the end of each blade unit pass material from one end of the first stirring shaft to one end of the second stirring shaft while stirring in the other direction of the second stirring shaft (lines 174-180), and the material circulates uniformly and smoothly (lines 241-242).
The Examiner notes that while Gu is directed to an agitator for food waste disposal, Gu and modified Kim both are directed to types of mixers which use rotating screws to mix constituents, and would be considered analogous art to one of ordinary skill and solve similar problems in the art.  As such, it would have been obvious to one of ordinary skill to have modified the distributor of Kim by replacing the single propeller with the pair of parallel bidirectional propellers taught by Gu, to take . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Leister, and Dertmann as applied to claim 1 above, and further in view of Chen et al (CN 201039735 Y, machine translation, original figures), hereinafter Chen, and Melson et al (US 3529938 A), hereinafter Melson.
Regarding claim 8, Kim teaches a driving member [for operating a screw] may be a hydraulic motor (English translation, lines 244-245), but teaches that the motor transmits power to the screw via a series of pulleys (lines 245-258), and Kim in view of Leister and Dertmann does not wherein the motor is connected to a speed reducer, coupling, or gear to rotate the shaft of the propeller.
Chen teaches a wood pulp plate defibricating and fibre-adding device (Title), where in Fig. 8 a schematic diagram of a mixer is shown [0024], comprising a motor 64 connected to a [speed] reducer 65, which is in turn connected to coupling 66 [0031]. The Examiner notes that while Chen does not define 65 and 66, Fig. 8 is described as having these components in paragraph [0011], and analogous components in Fig. 5 32 and 33 are explicitly defined as a reducer and coupling [0029]. Chen further shows the coupling connects to the rotating shaft 69 of a propeller in Fig. 8, but does not teach the coupling to be attached to a gear which is in turn connected to the rotating shaft of the propeller. 
Melson teaches a crystallization or leaching device (Title), where in Fig. 1 is shown a device with a conveying device 31 attached to a shaft 32, which is powered by an unshown drive means, as any suitable type of drive means may be used to rotate the shaft (Col. 4 lines 53-65). Melson further teaches a modified apparatus in Fig. 2 where two analogous screws 52 and 53 are shown connected by gearing 54, and one of the screws is driven (Col. 6 lines 44-58). 
The Examiner notes that while Chen is directed to a wood pulp plate defibricating and fibre-adding device and Melson is directed to a crystallization or leaching device, Chen, Melson, and modified 
It would have been obvious to one of ordinary skill to have modified the distributor of Kim to include the speed reducer of Chen, as one of ordinary skill would recognize that a speed reducer increases the torque of an output shaft in exchange for reducing its rotational velocity, allowing for a lower power motor to be used. It would have been further obvious to replace the pulley power transmission system of modified Kim with the direct connection via a speed reducer taught by Chen in order to incorporate the coupler of Chen, allowing the motor and speed reducer to be disconnected from the rotating shaft of the propeller, with the predictable benefit of improving ease of maintenance and breaking up of the apparatus for transport or installation. It would have been further obvious to have incorporated a gear in between the coupling and the output shaft as taught by Melson in order to produce the predictable benefit of allowing a second screw and shaft to be driven from said gear using another gear, expanding the volume of material that may be mixed simultaneously without the need for a second motor for the additional shaft/screw. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Leister, and Dertmann as applied to claim 1 above, and further in view of Behrendt (DE 102004014163 A1, machine translation, original figures) and Hyo (KR 200441504 Y1, machine translation, original figures).
Regarding claims 9-10, Kim teaches use of a single bidirectional propeller that discharges materials towards each end of the apparatus (English translation lines 242, 355-356), and Dertmann teaches a heat preservation chamber provided inside a side wall of the body for maintaining a desired mixing temperature [0044], however Kim in view of Leister, and Dertmann do not teach a plurality of temperature measuring members.

Behrendt teaches a process for the production of polyols from linear polyesters and a device for carrying out this method [0001], where in the device as shown in Fig. 1, a series of temperature sensors 32, 33, and 34 are placed along the top edge of a body containing a kneading and stirring shaft 143 [0063]. The Examiner notes that while Behrendt is silent to any written description of the spacing of sensors 32, 33, and 34, Fig. 1 shows sensors 32 and 34 to be equidistant from central sensor 33 (wherein the plurality of temperature measuring members are equally spaced apart, along the length direction of the body).
The Examiner notes that while Hyo is directed to a waste food treatment apparatus and Behrendt is directed to a device for production of polyols from linear polyesters; Hyo, Behrendt, and modified Kim are all directed to types of mixers, all of which use rotating screws to mix constituents, and in this respect would be considered analogous art to one of ordinary skill, providing solutions to similar issues.
As such, it would have been obvious to one of ordinary skill to have modified the distributor of Kim to include a plurality of temperature sensors able to control heating and stirring based on data from the temperature sensors as taught by Hyo to control the operation of the heat preservation chamber and bidirectional propeller of modified Kim, with the predictable advantage of reducing heating cost by only operating the heat preservation when the temperature of the mixer falls below a target 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        



/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733